United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3405
                                   ___________

United States of America,               *
                                        *
                     Appellee,          * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Jeffrey B. Austin,                      *     [UNPUBLISHED]
                                        *
                     Appellant.         *
                                   ___________

                              Submitted: April 13, 2004

                                  Filed: May 12, 2004
                                   ___________

Before LOKEN, Chief Judge, RICHARD S. ARNOLD and FAGG, Circuit Judges.
                              ___________

PER CURIAM.

      Jeffrey Austin appeals his conviction for being a felon in possession of a
firearm following a bench trial. Austin contends the evidence was insufficient to
convict him because he no longer lived at the residence where the firearms were
seized. Having carefully reviewed the record, we conclude there was sufficient
evidence that Austin possessed the firearms, either actually or constructively, on or
about the date of the seizure. See United States v. Gary, 341 F.3d 829, 834 (8th Cir.
2003) (constructive possession established by showing firearm was seized at
defendant’s residence).
        In the course of a drug investigation, police obtained a warrant to search
Austin’s home at 1814 South Ferguson Street in Springfield, Missouri. Before the
search, police had conducted surveillance and had seen two cars belonging to Austin
at the location. After Austin left in one of the cars, officers stopped him and arrested
him. At the time of his arrest, Austin possessed the keys to the residence at 1814
South Ferguson. Later that day, during the search of 1814 South Ferguson, officers
found two loaded pistols and a shotgun in a bedroom. In the same bedroom, officers
also found a photo identification card belonging to Austin, current prescription
medicines in his name, and men’s clothing. Further, the home’s utility records were
in Austin’s name, Austin made the mortgage payments and had an arrangement with
the owner to buy the residence, and Austin listed 1814 South Ferguson as his home
address when he was booked less than two months earlier. Witnesses also testified
they saw Austin living at the residence during the month of the search and saw him
possess the firearms that were later seized by the police.

       Viewing the evidence in the light most favorable to the verdict, we conclude
substantial evidence supports the district court’s* conviction of Austin. See United
States v. Navarrete-Barron, 192 F.3d 786, 792 (8th Cir. 1999) (bench trial standard of
review). We thus affirm.
                       ______________________________




      *
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                          -2-